Title: To George Washington from William Heath, 5 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Feby 5. 1781.
                        
                        I request to be informed if it is your Excellency’s pleasure that the detachment under the command of Major
                            Throop should still be continued at Ringwood, or be called in.
                        In yours of the 14. ulto you was pleased to consent to Major Bauman’s trying some experiments in Gunnery, but
                            advised a delay at that time. Shall they be tried now, when the weather is suitable?
                        Enclosed is a return of blankets received by the 2d Rhode Island regiment from the State. It did not arrive
                            till this morning. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    